Citation Nr: 0300871	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  95-01 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
disabilities.

2.  Entitlement to service connection for a stomach 
disorder, to include as secondary to medication taken for 
service-connected disabilities.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from May 1979 to November 
1992.

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
in Louisville, Kentucky (RO) which denied the benefits 
sought on appeal.

The Board first issued a decision in April 1997, which 
denied the benefits sought on appeal.  The veteran 
subsequently appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In December 1998, 
the Court issued a decision, which confirmed in part and 
vacated in part the Board's decision.  Of particular 
relevance, the Court stated that the Board had denied 
service connection for a psychiatric disorder and a 
stomach disorder on a direct basis, but had not addressed 
the veteran's arguments for secondary service connection 
for those disorders. Therefore, the Court concluded that a 
remand was warranted in order to provide the Board an 
opportunity to readjudicate the veteran's claims for 
service connection on the basis of secondary service 
connection as well.

The Board remanded the case to the RO for additional 
development of evidence in July 1999.  The requested 
development was completed, and the Board issued another 
decision, which denied the veteran's claims for service 
connection.  The veteran again appealed the Board's 
decision to the Court.  In June 2002, the Court vacated 
the August 2000 Board decision with respect to the issues 
presently on appeal, and remanded the matter back to the 
Board for development consistent with the Joint Motion for 
Remand and to Stay Proceedings (Motion).  The veteran's 
appeal was returned to the Board for consideration of the 
Veterans Claims Assistance Act of 2000 and readjudication.  



FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  There is no medical evidence of a psychiatric disorder 
which is causally or etiologically related to the 
veteran's active service, including his service-connected 
disabilities.

3.  Following service, the veteran was diagnosed with a 
hiatal hernia and marked gastroesophageal reflux disease.

4.  The medical evidence does not establish that the 
veteran's stomach disorder is causally or etiologically 
related to the veteran's active service, including any 
medications used to treat his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  A psychiatric disorder was not incurred or aggravated 
during service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of 
the veteran's service-connected disabilities.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309, 3.310 (2002).

2.  A stomach disorder was not incurred or aggravated 
during service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of 
the veteran's medication for his service-connected 
disabilities.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 66 Fed. Reg. 45,630-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 
3.309, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for a psychiatric disorder because he developed 
stress due to worrying about whether his service-connected 
disabilities will prevent him from working.  In addition, 
the veteran asserts that service connection should be 
granted for a stomach disorder because he developed a 
stomach disorder due to irritation from all of the 
medications that he must take to treat his service-
connected disabilities.  The Board notes that the veteran 
has already established service connection for 
patellofemoral syndrome, left, rated as 10 percent 
disabling; patellofemoral syndrome, right, rated as 10 
percent disabling; mechanical low back pain, rated as 10 
percent disabling; status post acromioplasty, right 
(major) shoulder, rated as 10 percent disabling; residuals 
of a frostbite injury to the right and left feet, each 
rated as 20 percent disabling; hypertension, rated as 
noncompensably disabling; and onychomycosis, previously 
rated as noncompensably disabling and now rated as part of 
the bilateral cold injury of the feet. 

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered 
by the VA.  The VCAA also requires the VA to assist a 
claimant in obtaining that evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2001); 66 Fed. Reg. 45, 630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete his claim.  
The rating decision, the statement of the case, and the 
supplemental statements of the case issued in connection 
with the veteran's appeal, as well as additional 
correspondence to the veteran, have notified him of the 
evidence considered, the pertinent laws and regulations, 
and the reason that his claims were denied.  The RO 
indicated that they would review the information of record 
and determine what additional information is needed to 
process the veteran's claims.  The RO also informed the 
veteran of what the evidence must show in order to warrant 
entitlement to service connection, as well as provided a 
detailed explanation of why service connection was not 
granted.  In addition, the rating decision, statement of 
the case, and supplemental statements of the case included 
the criteria for granting service connection, as well as 
other regulations pertaining to his claims.  Letters to 
the veteran, from the RO, notified the veteran as to what 
kind of information they needed from him, and what he 
could do to help his claims.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
veteran of what evidence he was required to provide and 
what evidence the VA would attempt to obtain).  Under the 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  
In this regard, the veteran's service medical records and 
VA medical records have been obtained.  In addition, the 
veteran was afforded VA examinations.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 
4 Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-
92.

A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in 
or aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  
The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from 
that injury.  If there is no evidence of a chronic 
condition during service, or an applicable presumption 
period, then a showing of continuity of symptomatology 
after service is required to support the claim.  See 
38 C.F.R. § 3.303(b).  Evidence of a chronic condition 
must be medical, unless it relates to a condition to which 
lay observation is competent.  See Savage v. Gober 10 Vet. 
App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  In addition, a veteran is entitled 
to a presumption of service connection where a veteran has 
served continuously for 90 days and a chronic disability, 
such as a psychosis or peptic ulcer disease, is manifested 
to a degree of 10 percent or more within one year of 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability 
that is proximately due to or the result of a service-
connected disability.  When service connection is 
established for a secondary condition, the secondary 
condition is considered as part of the original condition.  
See 38 C.F.R. § 3.310(a).  To establish entitlement to 
service connection on a secondary basis, there must be 
competent medical evidence of record establishing that a 
current disability is proximately due to or the result of 
a service-connected disability.  See Lanthan v. Brown, 7 
Vet. App. 359, 365 (1995). In addition, service connection 
is permitted for aggravation of a non-service-connected 
disability caused by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (". . . when 
aggravation of a veteran's non-service-connected condition 
is proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the 
degree of disability . . . over and above the degree of 
disability existing prior to the aggravation.").

The evidence of record consists of the veteran's service 
medical records and VA medical records, as well as a VA 
examination report. 

The veteran's service medical records do not include any 
records showing a diagnosis of an acquired psychiatric 
disorder.  The Reports of Medical History given by the 
veteran in September 1981, January 1988, and September 
1991 indicate that the veteran denied having a history of 
depression, excessive worry, or nervous trouble of any 
sort.  The contemporaneous Reports of Medical Examination 
also indicate that psychiatric evaluations of the veteran 
were normal. 

The veteran's service medical records contain a few 
references to complaints of stomach problems.  In May 
1984, the veteran was treated for viral gastroenteritis 
after complaints of diarrhea for two days.  In October 
1984, the veteran was diagnosed with gastroenteritis after 
complaining of mild stomach cramps and vomiting, with 
headaches and dizziness.  A follow-up treatment note 
stated that the veteran's gastroenteritis was "resolving."  
In December 1986, the veteran was treated for hiccups, 
which were resolved by an injection of Thorazine.  A 
screening note dated in February 1990 shows that the 
veteran complained of having stomach pain for three weeks 
and the assessment was "possible ulcers."  An actual 
confirmed diagnosis of an ulcer was never rendered.  
Moreover, the Reports of Medical History dated September 
1981, January 1988, and September 1991 indicate that he 
denied having frequent indigestion or stomach, liver or 
intestinal trouble.  The Reports of Medical Examination 
conducted at those times indicate that clinical evaluation 
of the abdomen and viscera was normal.  

The report of a VA general medical examination dated March 
1993 does not contain any complaints, findings or 
diagnoses pertaining to stomach or psychiatric disorders.  

An October 1993 VA medical record showed complaints of 
heartburn since 1990 and periods of stress.  The 
impression was anxiety and gastritis.  Another October 
1993 VA medical record shows that the veteran complained 
that he was depressed because his service-connected 
disabilities affected his level of functioning.  
Examination showed that the veteran had a good appetite, 
enjoyed pleasurable activities, denied suicidal and 
homicidal ideation, good concentration, a good memory, and 
good judgment.  The diagnosis was an adjustment disorder. 

The report of a VA examination dated November 1993 also 
does not contain any references to psychiatric or stomach 
disorders.  

A March 1994 VA treatment record shows that the veteran 
had good eye contact, spontaneous and clear speech, and a 
logical and goal-directed thought process.  The assessment 
was that the veteran was stable with contained anxiety.

A VA medical treatment record dated in May 1994 shows that 
the veteran reported having stomach pain and the examiner 
rendered a diagnosis of probable reflux gastritis.

A June 1994 VA treatment record states that the veteran 
complained that he could not work due to his service-
connected disabilities.  Examination showed that the 
veteran was mildly anxious.  The diagnosis was an 
adjustment disorder with mixed feelings.

A June 1999 VA medical record indicates that the veteran 
complained that his stomach was "bothering" him.  
Abdominal examination showed a soft, nontender abdomen.  
The assessment was gastroesophageal reflux 
disease/gastritis.

An August 1999 VA medical record indicates that the 
veteran reported that he felt depressed or sad for much of 
the previous year and that he had two or more years in his 
life where he felt sad or depressed most of the time.   

The veteran was afforded a VA mental disorders examination 
in August 1999.  The examiner noted that the veteran had 
previously been treated at a VAMC for anxiety and 
depression, which the veteran reported was due to worrying 
about losing his job as a meat cutter because he could not 
"keep up" due to his service-connected right shoulder 
disorder.  The veteran denied any inpatient psychiatric 
treatment, but stated that he had gone to a mental health 
clinic and had been prescribed medications, although he 
did not take the medications on a regular basis.  He 
indicated that he took the medication just when he needed 
it, which was about one pill a month, and that he had not 
been treated by the mental health clinic recently.  The 
examiner reviewed the VA medical treatment records and 
noted that in 1994 the veteran had been diagnosed with an 
adjustment disorder with mixed anxiety and depressive 
features, and occupational problems, with mild to minimal 
symptomatology, after complaints of "increased stress."  
The veteran reported that currently he worked on a full 
time basis, and that things were better at work now that 
the supervisor with whom he had problems in the past had 
been fired.  The veteran also reported that he had been 
married for twenty-three years and had two daughters.  He 
reported a wide range of family activities, and that he 
had a good relationship with his wife.  When asked to 
describe the problems in his life, he indicated that his 
first problem related to financial difficulties.  The next 
problem was "physical problems" including back pain, 
stomach problems, and some chronic pain issues, as he 
could not do the same things that he used to do before his 
shoulder injury.  The examiner stated that it should be 
noted that the veteran did not identify any psychiatric, 
psychological or emotional problems in his list of 
difficulties at the present time.  

Upon examination, it was noted that the veteran was fully 
cooperative with the interview, and spoke with a normal 
tone of voice at a normal rate.  He did not use any 
irrelevant, illogical or bizarre speech.  He had a normal 
and appropriate range of affect with no tearfulness or any 
kind of emotional display.  He was not nervous, jittery, 
or shaky during the interview.  He displayed no 
inappropriate behaviors.  He described his mood as "doing 
all right."  He did not display any psychotic processes, 
delusions, hallucinations, or paranoia during the 
interview.  He denied any suicidal or homicidal thoughts.  
Cognitive functioning was fully intact with no evidence of 
memory loss or impairment.  He was oriented as to place, 
time, and circumstance.  He showed no deficit in his 
capacity to attend to personal hygiene or any other 
activity of daily living.  The veteran did not complain of 
any current depressive symptoms.  He acknowledged symptoms 
in the past and said that they were related to 
occupational problems.  He denied having any kind of 
anxiety or panic attacks.  He denied any problems with 
impaired impulse control.  He stated that his appetite and 
sleep were good, but that he sometimes had some 
intermittent impaired sleep secondary to pain in his back 
and stomach.  The examiner stated that psychological tests 
were not necessary.  The diagnoses were (1) occupational 
problem, resolved and (2) adjustment reaction, resolved.  
The examiner concluded that the veteran did not have any 
psychiatric illness at this time, and that the veteran's 
treatment history indicates that the veteran had had 
emotional problems related to his place of employment, 
which were described as an "adjustment reaction" and which 
were resolved with the removal of the veteran's 
supervisor.  He indicated that the veteran was displaying 
no symptomatology consistent with an Axis I mood, thought 
or anxiety disorder.  He further stated the veteran's 
level of functioning was excellent, and assigned a Global 
Assessment of Functioning score of 75 to 80.

The veteran was also afforded a VA stomach examination in 
August 1999.  The report shows that the examiner reviewed 
the veteran's claims file, and noted that the veteran had 
claimed service connection for a stomach condition 
secondary to nonsteroidal anti-inflammatory medications.  
The veteran said that he initially started having trouble 
with his stomach in 1988.  He said that he started having 
hiccups and was told that his diaphragm caused the 
problem, which was relieved by an injection.  He also said 
that three or four months later he started having problems 
with sinus drainage, which caused his stomach to become 
upset, but that this was treated with medications and 
antibiotics.  The veteran also said that later, in 1998, 
he began having trouble eating red foods, as they caused 
an upset stomach.  He also complained that he vomited 
unless he took Maalox or Rolaids.  The veteran reported 
that he had not had an upper GI or EGD done to diagnose 
the stomach problem.  The veteran stated that his symptoms 
were continuous and constant.  He denied a history of 
peptic ulcer disease, a hiatal hernia, or gastroesophageal 
reflux disease.  The veteran currently complained of 
nausea and vomiting once this year.  He also complained of 
heartburn and stomach pain when he consumed tomato sauces, 
alcohol, tea, orange juice and spicy foods.  Drinking milk 
and taking Maalox alleviated his symptoms.  He also 
complained of dysphagia with difficulty swallowing both 
liquids and solids for the last year.  He denied any 
hematemesis, but related one episode of melena three weeks 
ago with blood in his stool.  He also related that 
treatment for his stomach condition consisted of Maalox.  
The veteran denied any circulatory disturbance after meals 
or any hypoglycemic reaction.  He complained of reflux and 
regurgitation if he ate a large amount at one time, but 
denied diarrhea or constipation.  The veteran said that he 
was given Motrin in the service starting in 1980, whenever 
he went in for treatment of joint pain or headaches.  The 
veteran opined that he thought that his stomach condition 
was secondary to the use of Motrin, but stated than none 
of his doctors told him that Motrin caused his stomach 
problems. 

Physical examination showed that the veteran was 5 feet 8 
inches tall, and weighed 204 pounds.  The bowel sounds in 
the abdomen were positive in all four quadrants.  The 
abdomen was soft and non-tender with no organomegaly.  No 
masses were noted.  The examiner ordered an upper 
gastrointestinal study, which found that the esophagus had 
a normal mucosal pattern without ulceration or erosive 
changes and that the stomach had a normal rugal pattern.  
The diagnosis was hiatal hernia with marked 
gastroesophageal reflux disease (GERD).  The examiner 
noted that an opinion had been requested with respect to 
the issue of whether the veteran's stomach condition was 
secondary to nonsteroidal antiinflammatory drugs (NSAID).  
The examiner remarked that the veteran had GERD because of 
a hiatal hernia.  He further stated that neither GERD nor 
a hiatal hernia could be caused by NSAID use.  He noted 
that NSAID use can cause peptic ulcer disease or erosive 
gastritis, but that the veteran did not have either of 
those disorders.

In November 1999, the veteran underwent an 
esophagogastroduodenoscopy, which found that the veteran 
had an inflamed esophagus, but that a careful detailed 
examination could not be performed due to the veteran's 
inability to tolerate the procedure.  Findings included 
erosive esophagitis and a large hiatal hernia.  The 
provider noted that Barrett's esophagus could not be ruled 
out.  A December 1999 record showed an assessment of 
erosive esophagitis.

A May 2000 VA medical record showed an assessment of 
erosive esophagitis.  

In September 2000, the veteran denied feeling depressed or 
sad for much of the prior year.  His erosive esophagitis 
was assessed as being stable, after the veteran reported 
that he was not taking his prescribed reflux drug 
regularly, but reported that he was using Maalox.

A February 2002 VA medical record indicates that the 
veteran requested a refill of his Maalox, and that the 
provider prescribed another medication for the veteran's 
erosive esophagitis in addition to the Maalox, so as to 
prevent the veteran from developing Barrett's esophagus.

In July 2002, the veteran was assessed as having stable 
gastroesophageal reflux disease.

The Board finds that the evidence of record does not 
establish service connection for a psychiatric disorder.  
The veteran's service medical records are negative for 
complaints, diagnosis, or treatment of a psychiatric 
disorder.  The veteran's service medical records also 
showed normal psychiatric evaluations.  Additionally, 
there is also no evidence of a psychosis being manifest 
within one year after separation from service.  While the 
Board acknowledges that the veteran received treatment for 
stress within one year, and was diagnosed with an 
adjustment disorder, the medical evidence clearly 
demonstrates that the veteran's emotional problems and 
adjustment reaction were related to his employment at that 
time.  In this regard, the Board notes that the VA 
examiner, who reviewed the veteran's claims file and 
treatment records, clearly concluded that the veteran's 
"adjustment reaction" was related to problems with the 
veteran's supervisor, and that the veteran reported that 
his previous problems were occupational.  Likewise, the 
veteran's adjustment disorder cannot be characterized as 
chronic.  The Board notes that the veteran sought 
treatment sporadically during 1993 and 1994, but that he 
did not seek any treatment thereafter.  See 38 C.F.R. 
§ 3.303(b) (isolated findings are insufficient to 
establish chronicity).  See also Savage, supra (requiring 
medical evidence of chronicity and continuity of 
symptomatology).  

Furthermore, there is no medical opinion showing that the 
veteran's adjustment reaction is related to service or to 
the veteran's service-connected disabilities.  The fact 
that the veteran's own account of the etiology of his 
disability was recorded in his medical records (i.e., that 
it was caused by stress associated with impairment from 
his service-connected disabilities) is not sufficient to 
support the claim.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, 
unenhanced by any additional medical comment, does not 
constitute competent medical evidence).  Significantly, 
the examiner, who had the benefit of reviewing the entire 
evidentiary record as well as an opportunity to examine 
the veteran, clearly concluded that there was no evidence 
that the veteran had a psychiatric disorder or that the 
veteran had symptomatology consistent with a mood, 
thought, or anxiety disorder.  "In the absence of proof of 
present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
("Congress specifically limits entitlement to service-
connected disease or injury to cases where such incidents 
have resulted in a disability.").  Accordingly, the Board 
finds that the veteran is not entitled to service 
connection for a psychiatric disorder, to include as 
secondary to his service-connected disabilities.

In addition, the medical evidence of record does not 
establish service connection for a stomach disorder.  
Although the veteran was treated for gastroenterological 
complaints during service, there was no diagnosis 
indicating a chronic disorder or continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b).  The veteran's 
September 1991 examination showed a normal abdominal 
examination, and there was no evidence of 
gastroenterological complaints at that time.  Moreover, 
the Board notes that the veteran's gastrointestinal 
complaints during service were isolated and acute.  There 
is also no evidence of a peptic ulcer being manifest to a 
compensable degree within one year after separation from 
service, as the veteran's current disorder is not in any 
way related to peptic ulcer disease.  See 38 C.F.R. 
§ 3.309.

Further, the Board notes that none of the veteran's 
treating providers indicate that the veteran's current 
hiatal hernia is in any way related to his gastritis in 
service and that the VA examiner, who reviewed the 
veteran's claims file and treatment records, clearly 
concluded that the veteran had a hiatal hernia with 
gastroesophageal reflux disease, not peptic ulcer disease 
or erosive gastritis.  Additionally, the VA examiner 
concluded that the veteran's use of NSAID for his service-
connected disabilities did not cause his hiatal hernia or 
gastroesophageal reflux disease.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").  Therefore, the 
Board finds that the veteran is not entitled to service 
connection for a stomach disorder, including on the basis 
of secondary service connection . 

The Board acknowledges the veteran's statements that he 
has a psychiatric disorder and that his stomach complaints 
are related to his service, but observes that his 
statements are insufficient to establish a causal link 
between his current disorders, if any, and his service.  
As the veteran is a layperson, without medical training or 
expertise, his contentions, without more, do not 
constitute competent medical evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
lay persons are not competent to offer medical opinions or 
evidence of causation, as it requires medical knowledge).  
As such, there is simply no probative medical evidence of 
record to support the veteran's contentions. 

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claims of service 
connection for a psychiatric disorder and for a stomach 
disorder.  As there is not an approximate balance of 
positive and negative evidence regarding the merits of the 
veteran's claims that would give rise to a reasonable 
doubt in favor of the veteran, the provisions of 
38 U.S.C.A. § 5107(b), as amended, are not applicable, and 
the appeal is denied.


ORDER

Service connection for a psychiatric disorder is denied.

Service connection for a stomach disorder is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

